Citation Nr: 1752148	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for degenerative arthritis of the low back. 

4. Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1971 to February 1973 and in the Marine Corps from March 1976 to May 1979.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Veteran authorized VA to obtain treatment records from five different medical providers.  VA did not attempt to obtain these records within 180 days and the authorizations lapsed.  Although VA contacted the Veteran to obtain these records in July 2015, and the Veteran did not respond, the Board finds that VA should make another attempt to obtain these records.  On one of these release forms, in discussing his surgeries in the 1980s, the Veteran referred to workers' compensation, stating he tried to tell them he had first injured his back during service.  The RO should attempt to obtain any of these records that are available.

Additionally, the Veteran testified that he was hospitalized after a fall for 10 days at the Marine Corps Air Station in Beaufort, South Carolina.  He testified this occurred in April 1976, but on a medical release form in August 2014 he stated it was May or June 1976.  VA should attempt to obtain these records, which are particularly necessary in light of the missing service treatment records.  

Finally, the Veteran was afforded an audiological examination to assist in determining the relationship, if any, between the Veteran's service and his bilateral hearing loss and tinnitus.  The examiner noted there was variance in the Veteran's audiological results in service but ultimately opined there was no nexus because the last audio examination, dated 1977, did not show hearing loss.  The service records associated with the claims file, however, only document audiological examinations from October 1971, November 1972, February 1973, and June 1975; thus, the Board assumes the examiner misread one of the stamped dates on the examinations.  Moreover, while she noted the variance in hearing thresholds throughout service, she did not address the November 1972 audiogram that showed hearing loss in the right ear.  The Board thus finds that an addendum medical opinion is necessary to rectify these issues.  Because tinnitus is typically medically-related to bilateral hearing loss, that issue will also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he resubmit the August 2014 VA Forms 21-4142 and authorize VA to obtain records from all other relevant treatment providers,  including Dr. Aeyster, Dr. Williams, Dr. Talkington, and Northwest Florida Regional Hospital.  Notify the Veteran that, in the alternative, he can provide those records to VA. 

2. Request any clinical/inpatient records from April to June 1976 for the Veteran from the hospital at the Marine Corps Air Station in Beaufort, South Carolina.  If records cannot be obtained, associate the negative reply with the claims file. 

3.  Request workers' compensation records from the State of Florida for the Veteran from 1987/1988.

4. Forward the Veteran's claim to an audiologist to evaluate the relationship, if any, between his hearing loss and tinnitus and service.  An in-person examination is not necessary.  After review of the claims file, including this opinion, the examiner shall render the following opinions: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss began in or is otherwise related to service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the tinnitus began in or is otherwise related to service.

In rendering these opinions, the examiner should consider:
* the in-service audiological examinations dated October 1971 (enlistment into Navy), November 1972, February 1973 (discharge from the Navy), and June 1975 (enlistment into Marine Corps);
* the hearing loss documented in the November 1972 examination; and 
* the discrepancy between the February 1973 examination and the other years. 
The examiner should note that the medical records for the Veteran's service from 1976 to 1979 are unavailable and the latest in-service evaluation that is available took place in June 1975, NOT 1977. 

5. Then the RO should readjudicate the claims, after conducting any other development needed.  If the claims remain denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




